--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s response dated October 6, 2021 is acknowledged. 
Priority
This application is a continuation of 13/500,971 filed on 05/30/2012, which is a 371 of PCT/US 10/53214 filed 10/19/2010, which claims benefit of 61/253,782 filed 10/21/2009, and claims benefit of 61/255,379 filed 10/27/2009, and claims benefit of 61/255,783 filed 10/28/2009, and claims benefit of 61/255,780 filed 10/28/2009, and claims benefit of 61/297,170 filed 01/21/2010, and claims benefit of 61/297,138 filed 01/21/2010, and claims benefit of 61/364,288 filed 07/14/2010, and claims benefit of 61/366,677 filed 07/22/2010.
Claim Status
Claims 1, 2, 4, 9-11, 14-16, 40, 43, 44, and 46-50 are pending and are examined on the merits. Claims 3, 5-8, 12, 13, 17-39, 41, 42, 45, 51, and 52 were cancelled. Claims 1, 14-16, 43, 44, 46, 48, and 50 were amended.
Withdrawn Claim Rejections - 35 USC § 112
Rejections of claims 1, 2, 4, 9-11, 14-16, 40, 43, 44, and 46-50 are withdrawn because claims 1, 43, 44, and 48 were amended to recite units of concentrations; claim 14 was amended by deleting "the one or more multiparticulate active agents” in line 2; and claims 2, 4, 9-11, 15, 16, 40, 44, 46, 47, 49, and 50 no longer depend from an indefinite claim. 
Withdrawn Claim Rejections - 35 USC § 103(a)
Rejections of claims 1, 2, 4, 9-11, 14-16, 44, 46, 49, and 50 over Ding et al. (WO 2006/078886 A2 Published July 27, 2006) and Viegas et al. (Patent 5,292,516 Date of Patent 
Warning
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections 
Claim 40 is objected to because the phrase “the pharmaceutical formulation” is inconsistent with claim 1 and the rest of the claims. It is recommended to replace the phrase with “the formulation” for consistency.
New Claim Rejections - 35 USC § 112
Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 was amended to require the formulation to comprise sodium caprylate or an isomer thereof, claim 14 was amended to require the formulation to comprise an isomer of sodium caprylate, and claim 44 was amended to require a C8 fatty acid salt. The application as filed provides support for sodium caprylate as a gel temperature modifying agent. However, the application as filed does not provide support for isomers of sodium caprylate and does not provide support for a C8 fatty acid salt. 
In the remarks dated 10/06/2021, the applicant cited paragraph 259 for support, which recites “short chain fatty acid salts (e.g., sodium oleate, sodium caprate, sodium caprylate or the like)”. The teachings in paragraph 259, and the rest of the application as filed, do not provide support for isomers of sodium caprylate and C8 fatty acid salts. Isomers of sodium caprylate encompass every chemical compound with the molecular formula C8H15NaO2. A C8 fatty acid salt encompasses fatty acid salts having any cation, branched alkyl, and straight chain alkyl. A teaching of sodium caprylate, which is a single straight chain fatty acid salt having 8 carbon atoms and sodium as the countercation, does not provide support for every C8 fatty acid salt and every isomer of  sodium caprylate. A teaching of a species does not provide support for a genus. One of ordinary skill in the art would not have concluded that the applicant was in possession of isomers of sodium caprylate and C8 fatty acid salts at the time of the claimed invention based on 
Claims 2, 4, 9-11, 15, 16, 40, and 43 are rejected for new matter because the claims depend from and contain new matter of claim 1.  Claims 46-50 are rejected for new matter because the claims depend from and contain new matter of claim 44.
Allowable Subject Matter
	An updated search of the claims did not recover additional relevant prior art. The closest prior art of record is the combination of Ding and Viegas. It would not have been obvious to the skilled artisan to modify the composition of Ding modified with Viegas to arrive at the claimed compositions. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Alma Pipic/ 
Primary Examiner, Art Unit 1617